Case: 12-13386   Date Filed: 04/04/2013   Page: 1 of 4


                                                     [DO NOT PUBLISH]



            IN THE UNITED STATES COURT OF APPEALS

                    FOR THE ELEVENTH CIRCUIT
                      ________________________

                            No. 12-13386
                        Non-Argument Calendar
                      ________________________

               D.C. Docket No. 8:12-cr-00044-RAL-MAP-1

UNITED STATES OF AMERICA,

                                                     Plaintiff-Appellee,

                                  versus

ALEJANDRO AGUILAR-ORTIZ,


                                                     Defendant-Appellant.



                      ________________________

               Appeal from the United States District Court
                   for the Middle District of Florida
                     ________________________

                             (April 4, 2013)

Before BARKETT, MARCUS and KRAVITCH, Circuit Judges.

PER CURIAM:
                Case: 12-13386        Date Filed: 04/04/2013       Page: 2 of 4


       Aguilar-Ortiz appeals his 42-month sentence, twice the high end of his

applicable guideline range of 15 to 21 months, which the district court imposed

after he pled guilty to one count of illegal re-entry following conviction of a

felony. 1 On appeal, Aguilar-Ortiz asserts that his sentence is both procedurally and

substantively unreasonable, arguing that the district court failed to consider any

potentially mitigating factors under 18 U.S.C. § 3553(a), focused solely on

Aguilar-Ortiz’s criminal history and the need to deter him from unlawful reentries,

and imposed a sentence greater than necessary to achieve the purposes of

sentencing. We review the reasonableness of a sentence under a deferential abuse-

of-discretion standard. Gall v. United States, 552 U.S. 38, 41 (2007).

       To evaluate procedural reasonableness, we consider, among other things,

whether the district court failed to consider the § 3553(a) factors or failed to

adequately explain the chosen sentence. See United States v. Livesay, 525 F.3d
1081, 1091 (11th Cir. 2008). “In consideration of the § 3553(a) factors, the district

court does not need to discuss or state each factor explicitly. An acknowledgment

the district court has considered the defendant's arguments and the § 3553(a)

factors will suffice.” United States v. Gonzalez, 550 F.3d 1319, 1324 (11th Cir.

2008) (citation omitted).



       1
        Aguilar-Ortiz also pled guilty to one count of being in the United States illegally, and
was sentenced to 6-months imprisonment, to be served concurrently.

                                                2
              Case: 12-13386     Date Filed: 04/04/2013    Page: 3 of 4


      Once we determine that a sentence is procedurally reasonable, we examine

whether the sentence imposed is substantively reasonable in light of the totality of

the circumstances. Livesay, 525 F.3d at 1091. We reverse only if “left with the

definite and firm conviction that the district court committed a clear error of

judgment in weighing the § 3553(a) factors by arriving at a sentence that lies

outside the range of reasonable sentences dictated by the facts of the case.” United

States v. Irey, 612 F.3d 1160, 1190 (11th Cir. 2010) (en banc) (quotation omitted).

The sentencing court commits such an error of judgment where it imposes a

sentence that does not achieve the goals of § 3553(a). Id. at 1189. The district

court must impose a sentence that is sufficient, but not greater than necessary, to

comply with the purposes of sentencing listed in § 3553(a)(2), including the need

to reflect the seriousness of the offense, promote respect for the law, provide just

punishment, deter criminal conduct, protect the public, and provide needed

educational or vocational training, or medical care. 18 U.S.C. § 3553(a)(2). The

district court must also consider the nature and circumstances of the offense, the

defendant’s history and characteristics, the kinds of sentences available, the

applicable Guidelines range, pertinent policy statements from the Sentencing

Commission, the need to avoid unwarranted sentencing disparities, and the need

for restitution. Id. § 3553(a)(1), (3)-(7). The weight accorded to each of these




                                          3
               Case: 12-13386     Date Filed: 04/04/2013    Page: 4 of 4


factors is within the district court’s sound discretion. See United States v. Clay,

483 F.3d 739, 743 (11th Cir. 2007).

      Considering these standards, we cannot say that the district court abused its

discretion. First, we cannot say that Aguilar-Ortiz’s sentence was procedurally

unreasonable because the district court acknowledged on the record that it

considered all of the § 3553(a) factors. Second, we cannot say Aguilar-Ortiz’s

sentence was substantively unreasonable. The district court’s emphasis on the

need to deter Aguilar-Ortiz from further criminal conduct, particularly in light of

his several illegal reentries into the United States, did not render his sentence

unreasonable because the weight given to any particular factor is generally left to

the sound discretion of the district court. Clay, 483 F.3d at 743.

      AFFIRMED.




                                           4